DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 06/23/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
[t]he Office asserted that the boost circuit 31 of Kawano meets the power conversion unit of claim 1. Applicant respectfully disagrees. According to the above cited portions of Kawano, the boost circuit 31 includes capacitors 3la to 3lc and diode elements 32a to 32d but does not include a conversion power supply which is configured to convert the first voltage into a constant driving voltage and has a first output terminal coupled to the charge/discharge control circuit (25).  (Response, page 14, lines 2-6)
This is not persuasive because Matsumoto discloses, in FIG(s). 11, and by way of background, FIG(s). 1 of the present action; a transformer T1 operative as a conversion power supply (T1;  ¶ [0158] - ¶ [0162]) with a Vout that is "substantially constant output voltage Vout-h;"  ¶ [0051]).  Where a first output terminal of transformer T1 (terminal at Vout) is coupled to the driving unit (disclosed previously in Kawano as control circuit 25).  
In the Claims
As to Claims 17 and 21:
Canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-11 and 18-20  are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation "a first input terminal of the optocoupler is coupled to the control unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
A similar situation exists for claim 18.  Dependent claims 9-11, 19, and 20 are rejected as they inherit the deficiencies of their base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0199103 to Kawano et al. (Kawano) in view of U.S. Patent Application Publication No. 2014/0301114 to Matsumoto and further in view of U.S. Patent Application Publication No. 2019/0393707 to Hunter et al. (Hunter).
As to Claim 1:
Kawano discloses, in FIG(s). 5 & 6;  and by way of background 1-3, 4A, & 4B:
an N-channel metal oxide semiconductor (NMOS) switch driving circuit, applicable to a power supply device equipped with a first interface and a second interface, the NMOS switch driving circuit comprising: 
a power-supply unit (10) configured to output a first voltage (¶ [0023] - ¶ [0035]); 
a switch unit (12, 14) electrically coupled between the power-supply unit and the first interface and configured to establish or disconnect an electrical coupling between the power-supply unit (10) and the first interface (1a;  ¶ [0023] - ¶ [0035]), 
wherein the switch unit comprises at least one NMOS switch (12, 14;  ¶ [0027]); 
a driving unit (25) configured to drive the switch unit to be switched on based on the first voltage (¶ [0029] - ¶ [0035]); and 
a power conversion unit (31), . . . 
However, Kawano is not used to disclose:
wherein 
the power conversion unit comprises a conversion power supply, 
the conversion power supply is configured to convert the first voltage into a constant driving voltage,
 a first output terminal of the conversion power supply is coupled to the driving unit, 
a second output terminal of the conversion power supply is coupled to a first reference zero point, and 
a source of the at least one NMOS switch is coupled to the first reference zero point.  
Matsumoto discloses, in FIG(s). 11,  and by way of background, FIG(s). 1:
wherein 
the power conversion unit comprises a conversion power supply (T1;  ¶ [0158] - ¶ [0162]), 
the conversion power supply is configured to convert the first voltage (disclosed above in Kawano as output voltage of 10;  and herein as Vh) into a constant driving voltage (Vout, "substantially constant output voltage Vout-h;"  ¶ [0051]), 
a first output terminal of the conversion power supply (terminal at Vout) is coupled to the driving unit (disclosed above in Kawano as control circuit 25), 
a second output terminal of the conversion power supply (terminal at GND) is coupled to a first reference zero point ("GND [ground] potential;"  ¶ [0045]), and . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the battery pack and charge control unit, disclosed by Kawano; by incorporating the power supply device and power conversion transformer, disclosed by Matsumoto; in order to provide a power conversion transformer including a current detection unit and control unit to control and regulate current and voltage generation of the power supply device (Matsumoto; Abstract).
However, Kawano in view of Matsumoto is not used to disclose:
 . . . a source of the at least one NMOS switch is coupled to the first reference zero point.  
Hunter discloses, in FIG(s). 2:
 . . . a source of the at least one NMOS switch (switches disclosed above in Kawano as 12, 14;  and herein as sources of MOSFETs 204, 206) is coupled to the first reference zero point (disclosed above in Matsumoto as GND;  and herein as "ground;"  ¶ [0028] - ¶ [0030]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the battery pack and charge control unit, disclosed by Kawano and the power supply device and power conversion transformer, disclosed by Matsumoto; by incorporating the battery state management system, disclosed by Hunter; in order to provide a system to manage a battery state using a power supply switching circuit to controllably enable and disable a connection between a battery and a load  (Hunter; Abstract, ¶ [0028]  - ¶ [0030]).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the power conversion unit comprises a port coupled to the power-supply unit and another port electrically coupled to the switch unit via the driving unit, and 
the power conversion unit is configured to convert the first voltage into the constant driving voltage and output the constant driving voltage to the switch unit via the driving unit to drive the switch unit to be switched on, 
to establish the electrical coupling between the power-supply unit and the first interface; and 
the NMOS switch driving circuit further comprises: 
a control unit electrically coupled to the power conversion unit and the driving unit, and 
configured to output a conversion signal to the power conversion unit and output a driving signal to the driving unit; 
wherein the power conversion unit is configured to convert the first voltage into the driving voltage according to the conversion signal; and 
the driving unit is configured to output the driving voltage to the switch unit according to the driving signal to drive the switch unit to be switched on.  
However, Kawano further discloses, in FIG(s). 5 & 6;  and by way of background 1-3, 4A, & 4B:
wherein the power conversion unit (31) comprises a port (N1) coupled to the power-supply unit and another port (N2) electrically coupled to the switch unit via the driving unit (25;  ¶ [0036] - ¶ [0037]), and 
the power conversion unit is configured to convert the first voltage into a constant driving voltage (¶ [0037] - ¶ [0038]) and output the constant driving voltage to the switch unit via the driving unit to drive the switch unit to be switched on (¶ [0037] - ¶ [0038]), 
to establish the electrical coupling between the power-supply unit and the first interface (¶ [0041] - ¶ [0043]); and 
the NMOS switch driving circuit further comprises: 
a control unit (25) electrically coupled to the power conversion unit and the driving unit (¶ [0036]), and 
configured to output a conversion signal (FIG. 2;  output 37 to 31;  ¶ [0037] - ¶ [0038]) to the power conversion unit and output a driving signal to the driving unit (¶ [0035]); 
wherein the power conversion unit is configured to convert the first voltage into the driving voltage according to the conversion signal (¶ [0037] - ¶ [0038]); and 
the driving unit is configured to output the driving voltage to the switch unit according to the driving signal to drive the switch unit to be switched on (¶ [0029] - ¶ [0035]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising: 
a current detection unit electrically coupled between the power-supply unit and the second interface, and 
configured to detect an output current of the power-supply unit, 
wherein the switch unit is configured to be switched on based on the output current; and 
a control unit electrically coupled to the current detection unit to collect a current signal detected by the current detection unit, and 
configured to stop outputting a conversion signal for controlling the power conversion unit to work and/or 
stop outputting a driving signal when the current signal collected by the control unit is greater than a preset threshold.  
However, Kawano further discloses, in FIG(s). 5 & 6;  and by way of background 1-3, 4A, & 4B:
further comprising: 
a current detection unit (23, 16) electrically coupled between the power-supply unit and the second interface (¶ [0028] - ¶ [0031]), and 
configured to detect an output current of the power-supply unit (¶ [0028] - ¶ [0031]), 
wherein the switch unit (12, 14) is configured to be switched on based on the output current (¶ [0041],  ¶ [0051] - ¶ [0057]).
a control unit (25) electrically coupled to the current detection unit (23, 16) to collect a current signal (voltage across 16) detected by the current detection unit (23, 16;  ¶ [0031], ¶ [0051] - ¶ [0052]), and 
configured to stop outputting a conversion signal (¶ [0028] - ¶ [0031],  ¶ [0041] - ¶ [0043]) for controlling the power conversion unit to  work and/or stop outputting a driving signal when the current signal collected by the control unit is greater than a preset threshold (¶ [0031],  ¶ [0051] - ¶ [0057]).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the switch unit is electrically coupled between a first positive electrode of the power-supply unit and the first interface.  
However, Kawano further discloses, in FIG(s). 5 & 6;  and by way of background 1-3, 4A, & 4B:
wherein the switch unit is electrically coupled between a first positive electrode (positive terminal of 10) of the power-supply unit and the first interface (1a;  ¶ [0023] - ¶ [0025]).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the power conversion unit further comprises a first electronic switch and 
a second electronic switch, 
wherein a control terminal of the first electronic switch is coupled to a control unit, 
a first connection terminal of the first electronic switch is coupled to a first negative electrode of the power-supply unit, and 
a second connection terminal of the first electronic switch is coupled to a control terminal of the second electronic switch; 
a first connection terminal of the second electronic switch is coupled to a second positive electrode of the power-supply unit, and 
a second connection terminal of the second electronic switch is coupled to a first input terminal of the conversion power supply; and 
a second input terminal of the conversion power supply is coupled to a second negative electrode of the power-supply unit.  
However, Matsumoto further discloses, in FIG(s). 11:
wherein the power conversion unit further comprises a first electronic switch (FET1) and a second electronic switch (Tr4;  ¶ [0158] - ¶ [0162]), 
wherein a control terminal of the first electronic switch (gate of FET1) is coupled to a control unit (OUT of CNT1;  ¶ [0158] - ¶ [0162]), 
a first connection terminal of the first electronic switch (drain of FET1) is coupled to a first negative electrode of the power-supply unit (lower terminal of Np of T1), and 
a second connection terminal of the first electronic switch (source of FET1) is coupled to a control terminal of the second electronic switch (base Tr4); 
a first connection terminal of the second electronic switch (collector Tr4) is coupled to a second positive electrode of the power-supply unit (Vnh of Nh of T1;  ¶ [0158] - ¶ [0162]), and 
a second connection terminal of the second electronic switch (emitter Tr4) is coupled to a first input terminal of the conversion power supply (lower terminal of Nn of T1); and 
a second input terminal of the conversion power supply (lower terminal of Nh of T1) is coupled to a second negative electrode of the power-supply unit (lower output terminal of DA1 at anode of D104 and anode of D103 at DA1;  ¶ [0158] - ¶ [0162]).  
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the conversion power supply is a regulated power supply having a wide input range.  
However, Matsumoto further discloses, in FIG(s). 11:
wherein the conversion power supply is a regulated power supply having a wide input range (¶ [0158] - ¶ [0162]).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 5 above, except for 
wherein the power conversion unit further comprises a first diode, 
a first capacitor, and 
a second capacitor, 
wherein an anode of the first diode is coupled to the second connection terminal of the second electronic switch, and 
a cathode of the first diode is coupled to the first input terminal of the conversion power supply; and 
the first capacitor and the second capacitor are coupled in parallel between the first input terminal of the conversion power supply and the second negative electrode of the power-supply unit.  
However, Matsumoto further discloses, in FIG(s). 11:
wherein the power conversion unit further comprises a first diode (D4), 
a first capacitor (C2), and 
a second capacitor (C3), 
wherein an anode (anode of D4) of the first diode is coupled to the second connection terminal of the second electronic switch (collector of Tr4), and 
a cathode (cathode of D4) of the first diode is coupled to the first input terminal of the conversion power supply (at lower terminal of Np of T1, through R1 & FET1); and 
the first capacitor and the second capacitor are coupled in parallel between the first input terminal (Vnh of Nh of T1) of the conversion power supply (T1) and the second negative electrode (lower terminal of Nn of T1) of the power-supply unit (T1;  ¶ [0158] - ¶ [0162]).  
As to Claim 12:
Kawano discloses, in FIG(s). 5 & 6;  and by way of background 1-3, 4A, & 4B:
a power supply device, comprising: 
a first interface (terminals across 10); 
a second interface (1a, 1b); and 
an N-channel metal oxide semiconductor (NMOS) switch driving circuit coupled to a load via the first interface and the second interface and comprising: 
a power-supply unit (10) configured to output a first voltage (¶ [0023] - ¶ [0035]); 
a switch unit (12, 14) electrically coupled between the power-supply unit and the first interface and configured to establish or disconnect an electrical coupling between the power-supply unit (10) and the first interface (1a, 1b;  ¶ [0023] - ¶ [0035]), 
wherein the switch unit comprises at least one NMOS switch (12, 14;  ¶ [0027]); 
a driving unit (25) configured to drive the switch unit to be switched on based on the first voltage (¶ [0029] - ¶ [0035]); and 
a power conversion unit (31), . . . 
However, Kawano is not used to disclose:
wherein 
the power conversion unit comprises a conversion power supply, 
the conversion power supply is configured to convert the first voltage into a constant driving voltage,
 a first output terminal of the conversion power supply is coupled to the driving unit, 
a second output terminal of the conversion power supply is coupled to a first reference zero point, and 
a source of the at least one NMOS switch is coupled to the first reference zero point.  
Matsumoto discloses, in FIG(s). 11,  and by way of background, FIG(s). 1:
wherein 
the power conversion unit comprises a conversion power supply (T1;  ¶ [0158] - ¶ [0162]), 
the conversion power supply is configured to convert the first voltage (disclosed above in Kawano as output voltage of 10;  and herein as Vh) into a constant driving voltage (Vout, "substantially constant output voltage Vout-h;"  ¶ [0051]), 
a first output terminal of the conversion power supply (terminal at Vout) is coupled to the driving unit (disclosed above in Kawano as control circuit 25), 
a second output terminal of the conversion power supply (terminal at GND) is coupled to a first reference zero point ("GND [ground] potential;"  ¶ [0045]), and . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the battery pack and charge control unit, disclosed by Kawano; by incorporating the power supply device and power conversion transformer, disclosed by Matsumoto; in order to provide a power conversion transformer including a current detection unit and control unit to control and regulate current and voltage generation of the power supply device (Matsumoto; Abstract).
However, Kawano in view of Matsumoto is not used to disclose:
 . . . a source of the at least one NMOS switch is coupled to the first reference zero point.  
Hunter discloses, in FIG(s). 2:
 . . . a source of the at least one NMOS switch (switches disclosed above in Kawano as 12, 14;  and herein as sources of MOSFETs 204, 206) is coupled to the first reference zero point (disclosed above in Matsumoto as GND;  and herein as "ground;"  ¶ [0028] - ¶ [0030]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the battery pack and charge control unit, disclosed by Kawano and the power supply device and power conversion transformer, disclosed by Matsumoto; by incorporating the battery state management system, disclosed by Hunter; in order to provide a system to  (Hunter; Abstract, ¶ [0028]  - ¶ [0030]).
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 12 above, except for 
wherein the power conversion unit comprises a port coupled to the power-supply unit and another port electrically coupled to the switch unit via the driving unit, and 
the power conversion unit is configured to convert the first voltage into the constant driving voltage and output the constant driving voltage to the switch unit via the driving unit to drive the switch unit to be switched on, 
to establish the electrical coupling between the power-supply unit and the first interface; and 
the NMOS switch driving circuit further comprises: 
a control unit electrically coupled to the power conversion unit and the driving unit, and 
configured to output a conversion signal to the power conversion unit and output a driving signal to the driving unit; 
wherein the power conversion unit is configured to convert the first voltage into the driving voltage according to the conversion signal; and 
the driving unit is configured to output the driving voltage to the switch unit according to the driving signal to drive the switch unit to be switched on.  
However, Kawano further discloses, in FIG(s). 5 & 6;  and by way of background 1-3, 4A, & 4B:
wherein 
the power conversion unit (31) comprises a port (N1) coupled to the power-supply unit and another port (N2) electrically coupled to the switch unit via the driving unit (25;  ¶ [0036] - ¶ [0037]), and 
the power conversion unit is configured to convert the first voltage (output voltage of 10) into the constant driving voltage (voltage on N2;  ¶ [0037] - ¶ [0038]) and output the constant driving voltage to the switch unit (N2 to gate of transistor 14) via the driving unit to drive the switch unit to be switched on (¶ [0037] - ¶ [0038]), 
to establish the electrical coupling between the power-supply unit (10) and the first interface (terminals across 10;  ¶ [0037] - ¶ [0038]); and 
the NMOS switch driving circuit further comprises: 
a control unit (37) electrically coupled to the power conversion unit (31) and the driving unit (25;  ¶ [0036]), and 
configured to output a conversion signal (FIG. 2;  output 37 to 31;  ¶ [0037] - ¶ [0038]) to the power conversion unit (31) and output a driving signal (signal at N2) to the driving unit (25;  ¶ [0035]); 
wherein the power conversion unit (31) is configured to convert the first voltage (output voltage of 10) into the driving voltage (signal at N2) according to the conversion signal (output 37 to 31;  ¶ [0037] - ¶ [0038]); and 
the driving unit is configured to output the driving voltage to the switch unit (12, 14) according to the driving signal to drive the switch unit to be switched on (¶ [0029] - ¶ [0035]).  
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 12 above, except for 
further comprising: 
a current detection unit electrically coupled between the power-supply unit and the  second interface, and 
configured to detect an output current of the power-supply unit, 
wherein the switch unit is configured to be switched on based on the output current; and 
a control unit electrically coupled to the current detection unit to collect a current signal detected by the current detection unit, and 
configured to stop outputting a conversion signal for controlling the power conversion unit to work and/or stop outputting a driving signal when the current signal collected by the control unit is greater than a preset threshold.  
However, Kawano further discloses, in FIG(s). 5 & 6;  and by way of background 1-3, 4A, & 4B:
further comprising: 
a current detection unit (23, 16) electrically coupled between the power-supply unit and the second interface (¶ [0028] - ¶ [0031]), and 
configured to detect an output current of the power-supply unit (¶ [0028] - ¶ [0031]), 
wherein the switch unit (12, 14) is configured to be switched on based on the output current (¶ [0041],  ¶ [0051] - ¶ [0057]); and 
a control unit (25) electrically coupled to the current detection unit (23, 16) to collect a current signal (voltage across 16) detected by the current detection unit (23, 16;  ¶ [0031], ¶ [0051] - ¶ [0052]), and 
configured to stop outputting a conversion signal (¶ [0028] - ¶ [0031],  ¶ [0041] - ¶ [0043]) for controlling the power conversion unit to work and/or stop outputting a driving signal when the current signal collected by the control unit is greater than a preset threshold (¶ [0031],  ¶ [0051] - ¶ [0057]).  
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 12 above, except for wherein the switch unit is electrically coupled between a first positive electrode of the power-supply unit and the first interface.  
However, Kawano further discloses, in FIG(s). 5 & 6;  and by way of background 1-3, 4A, & 4B:
wherein the switch unit is electrically coupled between a first positive electrode (positive terminal of 10) of the power-supply unit and the first interface (1a;  ¶ [0023] - ¶ [0025]).  
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 12 above, except for 
wherein the power conversion unit further comprises a first electronic switch and 
a second electronic switch, 
wherein a control terminal of the first electronic switch is coupled to a control unit, 
a first connection terminal of the first electronic switch is coupled to a first negative electrode of the power-supply unit, and 
a second connection terminal of the first electronic switch is coupled to a control terminal of the second electronic switch; 
a first connection terminal of the second electronic switch is coupled to a second positive electrode of the power-supply unit, and 
a second connection terminal of the second electronic switch is coupled to a first input terminal of the conversion power supply; and 
a second input terminal of the conversion power supply is coupled to a second negative electrode of the power-supply unit.  
However, Matsumoto further discloses, in FIG(s). 11:
wherein the power conversion unit further comprises a first electronic switch (FET1) and a second electronic switch (Tr4;  ¶ [0158] - ¶ [0162), 
wherein a control terminal of the first electronic switch (gate of FET1) is coupled to a control unit (OUT of CNT1;  ¶ [0158] - ¶ [0162]), 
a first connection terminal of the first electronic switch (drain of FET1) is coupled to a first negative electrode of the power-supply unit (lower terminal of Np of T1), and 
a second connection terminal of the first electronic switch (source of FET1) is coupled to a control terminal of the second electronic switch (base Tr4); 
a first connection terminal of the second electronic switch (collector Tr4) is coupled to a second positive electrode of the power-supply unit (Vnh of Nh of T1;  ¶ [0158] - ¶ [0162]), and 
a second connection terminal of the second electronic switch (emitter Tr4) is coupled to a first input terminal of the conversion power supply (lower terminal of Nn of T1); and 
a second input terminal of the conversion power supply (lower terminal of Nh of T1) is coupled to a second negative electrode of the power-supply unit (lower output terminal of DA1 at anode of D104 and anode of D103 at DA1;  ¶ [0158] - ¶ [0162]).  
Claims 8-10, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Matsumoto and further in view of Hunter as applied above to claims 1 and 12, and further in view of U.S. Patent Application Publication No. 2014/0001885 to Xiao et al. (Xiao).
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the driving unit comprises an optocoupler, a third electronic switch, and a fourth electronic switch, 
wherein 
a first input terminal of the optocoupler is coupled to the control unit, 
a second input terminal of the optocoupler is coupled to a third negative electrode of the power-supply unit, 
a first output terminal of the optocoupler is coupled to a control terminal of the third electronic switch, and 
a second output terminal of the optocoupler is coupled to a second reference zero point; 
a first connection terminal of the third electronic switch is coupled to the second reference zero point, 
a second connection terminal of the third electronic switch is coupled to a first connection terminal of the fourth electronic switch; and 
a control terminal of the fourth electronic switch is coupled to the power conversion unit, and 
a second connection terminal of the fourth electronic switch is coupled to the power conversion unit.  
However, Xiao discloses, in FIG(s). 5:
wherein the driving unit comprises an optocoupler (OP1), a third electronic switch (Q1), and a fourth electronic switch (U1), 
wherein 
a first input terminal of the optocoupler (anode of photodiode portion) is coupled to the control unit (EFC-13;  ¶ [0047]), 
a second input terminal of the optocoupler (cathode of photodiode portion) is coupled to a third negative electrode (ground) of the power-supply unit, 
a first output terminal (collector of output) of the optocoupler (collector of output) is coupled to a control terminal (base) of the third electronic switch (Q1;  ¶ [0047]), and 
a second output terminal (emitter of output) of the optocoupler (emitter of output) is coupled to a second reference zero point (gnd); 
a first connection terminal (emitter) of the third electronic switch is coupled to the second reference zero point (gnd), 
a second connection terminal (collector) of the third electronic switch is coupled (through EFC-13(pin 2 - pin 5)) to a first connection terminal (2) of the fourth electronic switch (U1); and 
a control terminal (1) of the fourth electronic switch is coupled to the power conversion unit (EFC-13), and 
a second connection terminal (3) of the fourth electronic switch is coupled to the power conversion unit (connector JP1(node 3);  ¶ [0047]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the battery pack and charge control unit, disclosed by Kawano, the power supply device and power conversion transformer, disclosed by Matsumoto and the battery state management system, disclosed by Hunter; by incorporating the power supply module having an opto-isolator based feedback control loop, disclosed by Xiao; in order to provide a power supply module incorporating a feedback unit having an optocoupler and voltage stabilizing diode working in combination to sample a transformer voltage and stabilize a control voltage to a transistor switch (Xiao; ¶ [0016]).
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
wherein the driving unit further comprises a second diode and a third capacitor, 
wherein an anode of the second diode is electrically coupled to the first output terminal of the conversion power supply, and 
a cathode of the second diode is electrically coupled to the second connection terminal of the fourth electronic switch; and 
the third capacitor comprises one terminal coupled to the cathode of the second diode and another terminal coupled to the first reference zero point.  
However, Matsumoto further discloses, in FIG(s). 11:
wherein the driving unit further comprises a second diode (D3) and a third capacitor (C4;  ¶ [0158] - ¶ [0162]), 
wherein an anode (anode of D3) of the second diode is electrically coupled to the first output terminal (upper terminal of Ns) of the conversion power supply (T1), and 
a cathode (cathode of D3) of the second diode is electrically coupled to the second connection terminal of the fourth electronic switch (disclosed above in Xiao as 3;  and herein as Vout); and 
the third capacitor comprises one terminal (C4(+)) coupled to the cathode of the second diode and another terminal (C4(-)) coupled to the first reference zero point (GND;  ¶ [0158] - ¶ [0162]).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
wherein the optocoupler comprises a light-emitting element and a light-receiving element, 
wherein a first terminal of the light-emitting element is used as the first input terminal of the optocoupler, and 
a second terminal of the light-emitting element is used as the second input terminal of the optocoupler; and 
a first terminal of the light-receiving element is used as the first output terminal of the optocoupler, and 
a second terminal of the light-receiving element is used as the second output terminal of the optocoupler.  
However, Xiao further discloses, in FIG(s). 5:
wherein the optocoupler comprises a light-emitting element (light emitting diode [LED] on right side of OP1) and a light-receiving element (bipolar receiver on left side of OP1), 
wherein a first terminal (upper right side) of the light-emitting element is used as the first input terminal (anode of photodiode portion) of the optocoupler (OP1), and 
a second terminal (lower right side) of the light-emitting element is used as the second input terminal (cathode of photodiode portion) of the optocoupler (OP1); and 
a first terminal (collector) of the light-receiving element is used as the first output terminal (collector of output) of the optocoupler (OP1), and 
a second terminal (emitter) of the light-receiving element is used as the second output terminal (emitter of output) of the optocoupler (OP1).  
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 12 above, except for 
wherein the driving unit comprises an optocoupler, a third electronic switch, and a fourth electronic switch, 
wherein 
a first input terminal of the optocoupler is coupled to the control unit, 
a second input terminal of the optocoupler is coupled to a third negative electrode of the power-supply unit, 
a first output terminal of the optocoupler is coupled to a control terminal of the third electronic switch, and 
a second output terminal of the optocoupler is coupled to a second reference zero point; 
a first connection terminal of the third electronic switch is coupled to the second reference zero point, 
a second connection terminal of the third electronic switch is coupled to a first connection terminal of the fourth electronic switch; and 
a control terminal of the fourth electronic switch is coupled to the power conversion unit, and 
a second connection terminal of the fourth electronic switch is coupled to the power conversion unit.  
However, Xiao discloses, in FIG(s). 5:
wherein the driving unit comprises an optocoupler (OP1), a third electronic switch (Q1), and a fourth electronic switch (U1), 
wherein 
a first input terminal (anode of photodiode portion) of the optocoupler is coupled to the control unit (EFC-13;  ¶ [0047]), 
a second input terminal (cathode of photodiode portion) of the optocoupler is coupled to a third negative electrode (ground) of the power-supply unit, 
a first output terminal (collector of output) of the optocoupler is coupled to a control terminal (base) of the third electronic switch (Q1;  ¶ [0047]), and 
a second output terminal (emitter of output) of the optocoupler is coupled to a second reference zero point (gnd); 
a first connection terminal (emitter) of the third electronic switch is coupled to the second reference zero point (gnd), 
a second connection terminal (collector) of the third electronic switch is coupled (through EFC-13(pin 2 - pin 5)) to a first connection terminal (2) of the fourth electronic switch (U1); and 
a control terminal (1) of the fourth electronic switch is coupled to the power conversion unit (EFC-13), and 
a second connection terminal (3) of the fourth electronic switch is coupled to the power conversion unit (connector JP1(node 3);  ¶ [0047]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the battery pack and charge control unit, disclosed by Kawano, the power supply device and power conversion transformer, disclosed by Matsumoto and the battery state management system, disclosed by Hunter; by incorporating the power supply module having an opto-isolator based feedback control loop, disclosed by Xiao; in order to provide a power supply module incorporating a feedback unit having an optocoupler and voltage stabilizing diode working in combination to sample a transformer voltage and stabilize a control voltage to a transistor switch (Xiao; ¶ [0016]).
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 18 above, except for 
wherein the optocoupler comprises a light-emitting element and a light-receiving element, 
wherein a first terminal of the light-emitting element is used as the first input terminal of the optocoupler, and 
a second terminal of the light-emitting element is used as the second input terminal of the optocoupler; and 
a first terminal of the light-receiving element is used as the first output terminal of the optocoupler, and 
a second terminal of the light-receiving element is used as the second output terminal of the optocoupler.  
However, Xiao further discloses, in FIG(s). 5:
wherein the optocoupler comprises a light-emitting element (light emitting diode [LED] on right side of OP1) and a light-receiving element (bipolar receiver on left side of OP1), 
wherein a first terminal (upper right side) of the light-emitting element is used as the first input terminal (anode of photodiode portion) of the optocoupler (OP1), and 
a second terminal (lower right side) of the light-emitting element is used as the second input terminal (cathode of photodiode portion) of the optocoupler (OP1); and 
a first terminal (collector) of the light-receiving element is used as the first output terminal (collector of output) of the optocoupler (OP1), and 
a second terminal (emitter) of the light-receiving element is used as the second output terminal (emitter of output) of the optocoupler (OP1).  
As to Claim 22:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the driving unit comprises an optocoupler, 
a first input terminal of the optocoupler is coupled to the control unit, 
a first output terminal of the optocoupler is coupled to a path for the conversion power supply to supply power to the switch unit, 
a second output terminal of the optocoupler is coupled to a second reference zero point, and 
the optocoupler is configured to convert a driving signal to an optical signal, 
so that the driving voltage outputted by the conversion power supply is outputted to the switch unit.   
However, Xiao discloses, in FIG(s). 5:
wherein the driving unit comprises an optocoupler (OP1), 
a first input terminal of the optocoupler (anode of photodiode portion) is coupled to the control unit (EFC-13;  ¶ [0047]), 
a first output terminal of the optocoupler (collector of output) is coupled to a path for the conversion power supply to supply power to the switch unit (Q1;  ¶ [0047]), 
a second output terminal of the optocoupler (emitter of output) is coupled to a second reference zero point (gnd), and 
the optocoupler is configured to convert a driving signal to an optical signal (input to anode of photodiode produces light), 
so that the driving voltage outputted by the conversion power supply is outputted to the switch unit (output at phototriode of optocoupler OP1).   
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the battery pack and charge control unit, disclosed by Kawano, the power supply device and power conversion transformer, disclosed by Matsumoto and the battery state management system, disclosed by Hunter; by incorporating the power supply module having an opto-isolator based feedback control loop, disclosed by Xiao; in order to provide a power supply module incorporating a feedback unit having an optocoupler and voltage stabilizing diode working in  (Xiao; ¶ [0016]).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Matsumoto and further in view of Hunter and further in view of Xiao as applied above to claims 10 and 19, and further in view of U.S. Patent Application Publication No. 2010/0149840 to Hayasaki et al. (Hayasaki).
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the driving unit further comprises a fifth electronic switch and a sixth electronic switch, 
wherein a control terminal of the fifth electronic switch is coupled to the second reference zero point, 
a first connection terminal of the fifth electronic switch is coupled to the second reference zero point, 
a second connection terminal of the fifth electronic switch is coupled to the control terminal of the third electronic switch, and 
the control terminal of the fifth electronic switch is further coupled to a first connection terminal of the sixth electronic switch; and 
a control terminal of the sixth electronic switch is coupled to the first output terminal of the optocoupler and the power conversion unit, 
a second connection terminal of the sixth electronic switch is coupled to the power conversion unit.  
However, Hayasaki discloses, in FIG(s). 2 & 6:
wherein the driving unit further comprises a fifth electronic switch (610, 253) and a sixth electronic switch (602), 
wherein a control terminal (base of 610) of the fifth electronic switch is coupled to the second reference zero point (173 through 611), 
a first connection terminal (emitter of 619) of the fifth electronic switch is coupled to the second reference zero point (173;  ¶ [0069] - ¶ [0075]), 
a second connection terminal (collector of 253) of the fifth electronic switch is coupled to the control terminal of the third electronic switch (disclosed above in Xiao as base of Q1;  and herein as base of 254;  ¶ [0059] - ¶ [0062]), and 
the control terminal of the fifth electronic switch is further coupled to a first connection terminal (collector) of the sixth electronic switch (602); and 
a control terminal (base) of the sixth electronic switch (602) is coupled (through 604) to the first output terminal of the optocoupler and the power conversion unit (172), 
a second connection terminal (emitter) of the sixth electronic switch (602) is coupled to the power conversion unit (172;  ¶ [0069] - ¶ [0075]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SEMICONDUCTOR DEVICE, disclosed by Kawano and the ENERGY-SAVING ELECTRONIC TOUCH SWITCH, disclosed by Xiao; by incorporating the POWER SUPPLY APPARATUS, disclosed by Hayasaki; in order to provide a power supply apparatus for obtaining a direct current from a voltage source and includes a first DC/DC converter (Hayasaki; Abstract).
As to Claim 20:
All of the claim limitations have been discussed with respect to claim 19 above, except for 
wherein the driving unit further comprises a fifth electronic switch and a sixth electronic switch, 
wherein a control terminal of the fifth electronic switch is coupled to the second reference zero point, 
a first connection terminal of the fifth electronic switch is coupled to the second reference zero point, 
a second connection terminal of the fifth electronic switch is coupled to the control terminal of the third electronic switch, and 
the control terminal of the fifth electronic switch is further coupled to a first connection terminal of the sixth electronic switch; and 
a control terminal of the sixth electronic switch is coupled to the first output terminal of the optocoupler and the power conversion unit, 
a second connection terminal of the sixth electronic switch is coupled to the power conversion unit.  
However, Hayasaki discloses, in FIG(s). 2 & 6:
wherein the driving unit further comprises a fifth electronic switch (610, 253) and a sixth electronic switch (602), 
wherein a control terminal (base of 610) of the fifth electronic switch is coupled to the second reference zero point (173 through 611), 
a first connection terminal (emitter of 619) of the fifth electronic switch is coupled to the second reference zero point (173;  ¶ [0069] - ¶ [0075]), 
a second connection terminal (collector of 253) of the fifth electronic switch is coupled to the control terminal of the third electronic switch (disclosed above in Xiao as base of Q1;  and herein as base of 254;  ¶ [0059] - ¶ [0062]), and 
the control terminal of the fifth electronic switch is further coupled to a first connection terminal (collector) of the sixth electronic switch (602); and 
a control terminal (base) of the sixth electronic switch (602) is coupled (through 604) to the first output terminal of the optocoupler and the power conversion unit (172), 
a second connection terminal (emitter) of the sixth electronic switch (602) is coupled to the power conversion unit (172;  ¶ [0069] - ¶ [0075]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SEMICONDUCTOR DEVICE, disclosed by Kawano and the ENERGY-SAVING ELECTRONIC TOUCH SWITCH, disclosed by Xiao; by incorporating the POWER SUPPLY APPARATUS, disclosed by Hayasaki; in order to provide a power supply apparatus for obtaining a direct current from a voltage source and includes a first DC/DC converter (Hayasaki; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849